McCLELLAN, j.
(dissenting). The action seems to be for the breach of the contract, and the testimony shows, without dispute, that it was breached to the damage of the appellee, Leland. It appears, without conflict, from the proof: That Leland’s son was ill at Stafford Springs. That Leland, being at Tuscaloosa, arranged with Robbins to keep him advised of the condition *337of Bis son. That Robbins wired Leland: “Doctor advises Henry condition worse. Shall we tap preserve life? Answer.” That Leland immediately replied: “Call Dr. Harbin, have him do what he thinks best to save child.” That later in the day of December 27th, at 4:38 p. m. Leland filed with the appellant’s agent at Tuscaloosa this message: “Wire Henry’s condition seven tonight. Be down on number one.” That something after the hour stated Leland visited the office of the appellant, where the operator at first told Leland that the last message had been promptly sent, but later admitted to Leland “that he (the operator) had forgotten to sénd the message last above quoted in the afternoon, and that he had sent it after supper, which was after 7 o’clock, and that the message was not delivered to Robbins till the next day, after Leland’s arrival at Stafford Springs.
My Brothers hold that, in the absence of affirmative proof of mental anguish suffered by Leland, the father, in consequence of the failure to promptly transmit the last message, even though Leland had arranged with Robbins to keep him informed of his son’s condition, there could be no recovery for mental anguish, and only for nominal damages, together with the price of the message and interest thereon. I am of the opinion that the court below properly refused charge 1, Avhich stated the law of the case to be as is now ruled by this court. “In trials of fact it Avill be generally found that the factum probandum is either directly attested by those who speak from their actual and personal knowledge of its existence, or it is to be inferred from other facts satisfactorily proved.” 1 Greenleaf on Ev. § 13. Within the latter provision of the rule quoted and from the undisputed testimony presented, the jury Avere authorized to infer mental suffering by Leland in consequence of a *338failure of news of his son’s condition, resultant from the nontransmission or delivery of the message last quoted, while proof of such suffering' on Leland’s part would have been admissible, yet proof thereof was not essential to Avarrant the jury in imposing damages therefor.— In W. U. Tel. Co. v. Ayers, 131 Ala. 394, 31 South. 79, 90 Am. St. Rep. 92, it is said: “That the father of Ina. in the present case suffered great mental pain and anguish on account of her approaching death Avas most natural, and the la/io toould presume as much (italics supplied). * * *” In W. U. Tel. Co. v. Adams, 75 Tex. 531,12 S. W. 857, 6 L. R. A. 846, 16 Am. St. Rep. 920, it is said: “As the jury could be instructed that they might, in assessing damages, include her mental anguish in their estimate, it was doubtless thought that evidence of her mental condition, including expressions of it at the time, might be given. As juries may, from their own knowledge and experience of human nature, estimate damages proceeding from that cause without any evidence, it is not important to produce it, and, when produced, it ought not, as a general rule, to have a controlling effect. * * *” Joyce on El. §§ 819, 820; W. U. Tel. Co. v. Randles (Tex. Civ. App.) 34 S. W. 447.
The company kneAV of the illness, that an operation was proboble, that the father would arrive at the son’s bedside the next morning, and that he desired to knoAV the condition of the son at seven that night. From all this it seems to me no man could doubt that a father of a desperately sick child Avould naturally mentally suffer from the very fact that he could not hear of his child’s condition.. If so, what an injustice it is to> shield the derelict party, whose wrong has inflicted upon the father the consequences of a most natural anxiety to know the condition of his child, by the response that, “had my *339duty been done, which was knowingly undertaken, no cheering news would have come.” As well might it be said of a father, sought to be called to the bedside of a child literally dismembered, though living, that had the message been delivered, and had the father reached the child, his parental heart would have felt an added pang because of the sight of his mangled offspring. Leland had the right to know the condition of his child, whether it was better or worse, whether it had been put to the knife or not, and not knowing, as he would, had the message been properly handled, common knowledge brings all to know that he naturally suffered from the silence that prevailed because his message was not sent.